DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/06/2022 has been entered. Claim 2 has been canceled. Claims 1 and 3-15 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 20160170493 A1, in view of Schlittenbauer et al. (hereinafter Schlittenbauer), US 20160368382 A1.

Regarding independent claim 1, Park teaches a gesture recognition apparatus (Fig. 5; [0031] illustrates an exemplary configuration of an in-vehicle gesture recognition system capable of implementing a gesture recognition operation) comprising:
a first communication circuit (Fig. 5, 510) configured to communicate with a wearable device worn on a first body part of a user ([0031] describes a wireless communication unit 510 connected to the wearable device to exchange various control signals and gesture information via wireless communication protocols; Fig. 1, 100a, 100b; Figs. 2A-2C; [0023]-[0024] discloses various wearable devices. A wearable device designed to be worn on the finger and a wearable device designed to be worn on the wrist);
a memory in which a gesture recognition program is stored (Fig. 5, 530; [0031];  [0018] the term controller/control unit refers to a hardware device that includes a memory and a processor. The memory is configured to store the modules and the processor is specifically configured to execute said modules to perform one or more processes); and
a processor configured to execute the gesture recognition program (Fig. 5, 530; [0031]; [0018] the term controller/control unit refers to a hardware device that includes a memory and a processor. The memory is configured to store the modules and the processor is specifically configured to execute said modules to perform one or more processes),
wherein the processor is configured to receive motion information from the wearable device through the first communication circuit, check a position of the wearable device (Fig. 4, S410-S420; [0029] discloses the vehicle may be connected to the wearable device, and a vehicle controller may be configured to measure the intensity of a wireless signal received from the wearable device to determine a position of the wearable device, for example, whether the wearable device is within a recognition space and whether the wearable device is within any one of the interior or exterior recognition spaces), determine whether a gesture is to be recognized according to the position of the wearable device on the basis of the motion information (Fig. 4, S430, S440; [0029] describes when the wearable device is present in the recognition space, the vehicle controller may be configured to request information from the wearable device related to a sensed gesture. As a result, the wearable device may be configured to activate a motion sensing module and, upon sensing a gesture, information related to the sensed gesture may be transmitted to the vehicle controller. The vehicle may receive the transmitted information; [0030] discloses the information related to the gesture, (i.e. gesture information) may include information related to a sensed heading, time, and speed. The vehicle controller may be configured to compare the gesture information with a plurality of gesture patterns preset based on a per recognition space basis. A pattern may be recognized that may correspond to the received gesture information based on a comparison result ), and executes a function corresponding to the gesture (Fig. 4, S450; [0030] discloses once the recognition space and the gesture are recognized, the vehicle controller may be configured to execute a corresponding function).
Park does not explicitly disclose wherein, when the wearable device is located in a preset region, the processor does not perform the gesture recognition based on the motion information.
However, in the same field of endeavor, Schlittenbauer teaches when the wearable device is located in a preset region, the processor does not perform the gesture recognition based on the motion information ([0007] discloses an invention is to provide robust gesture recognition in a motor vehicle that does not produce control commands in the case in which a person inadvertently gesticulates in a detection region of the gesture recognition system; [0009]-[0011] discloses data for a position and/or a series of motions of the hand and the position of the fingers is determined based on captured images by a camera system; [0012]-[0013] discloses determining whether the person actually wanted to perform one of the possible operating gestures or has only performed a gesture that is not defined for operation, i.e. a gesture that is to be ignored. Note: Examiner interprets the claimed location of the wearable device as the location of the hand and the position of the fingers).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of identifying and ignoring incorrect operations by unintentional gestures as suggested in Schlittenbauer into Park’s system because both of these systems are addressing gesture recognition in a motor vehicle. This modification would have been motivated by the desire to reduce incorrect operations by unintentional gestures (Schlittenbauer, [0044]).

Regarding dependent claim 3, the combination of Park and Schlittenbauer  teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Schlittenbauer further teaches wherein the preset region includes at least one designated region of a steering wheel, a gear rod, and an armrest ([0004] discloses an example a driver is conversing with another passenger and while doing so leans his arm on an armrest of the central console, then his hand will also be located in the detection region of the camera system. If he then performs a gesture with the hand that is not defined for the operation of the motor vehicle, for example because he is just explaining something and is gesticulating while doing so, then the gesture, which is actually to be ignored, is also filmed by the camera system and interpreted by the recognition system. It can thus occur that equipment settings can be altered during the conversation without the driver intending this).

Regarding dependent claim 4, the combination of Park and Schlittenbauer  teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Schlittenbauer further teaches when the wearable device approaches the preset region, the processor is configured to determine whether the first body part grips a designated part in the preset region on the basis of the motion information and not perform the gesture recognition based on the motion information ([0022] describes an example the operator is initially holding his hand still in the detection region of the camera system, but he then lifts the hand up, for example in order to grip something, then he can again inadvertently adopt a finger position that corresponds to one of the predefined operating gestures. The recognition device would thus again respond with the generation of a control command. If, however, it is identified by the plausibility verification device that the hand was rapidly accelerated during said recognition process, then this is again an indication that the gesture is not to be interpreted as an operating intention).

Regarding independent claim 10, it is a method claim that corresponding to the apparatus of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Regarding dependent claim 11, the combination of Park and Schlittenbauer  teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Schlittenbauer teaches wherein the determining whether the gesture is to be recognized includes, when the wearable device is located in a preset region, not performing the gesture recognition based on the motion information ([0009]-[0011] discloses data for a position and/or a series of motions of the hand and the position of the fingers is determined based on captured images by a camera system; [0012]-[0013] discloses determining whether the person actually wanted to perform one of the possible operating gestures or has only performed a gesture that is not defined for operation, i.e. a gesture that is to be ignored. Note: Examiner interprets the claimed location of the wearable device as the location of the hand and the position of the fingers).

Regarding dependent claim 12, it is a method claim that corresponding to the apparatus of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Schlittenbauer as applied in claims 1 and 11, further in view of Priyantha et. al. (hereinafter Priyantha), US 20180292901 A1.

Regarding dependent claim 5, the combination of Park and Schlittenbauer  teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Park and Schlittenbauer does not disclose wherein, when the wearable device is located in the preset region, the processor is configured to charge a battery of the wearable device through a power transmission circuit.
However, in the same field of endeavor, Priyantha teaches when the wearable device is located in the preset region, the processor is configured to charge a battery of the wearable device through a power transmission circuit (Fig. 6; [0028] discloses the battery 626 can be charged in various ways by the battery charger 628. The battery charger is manifest as a wireless inductive charger. For instance, when the user places his hand with the pressure sensitive smart ring 202 near the smart phone 602, the wireless inductive charger can detect the magnetic field of the smart phone and thus indicate to the pressure sensitive smart ring 202 that it is proximate to the smart phone. Some pressure sensitive smart ring implementations can opportunistically harvest energy from an NFC-enabled companion device, such as devices 304, 306, 402, 502, and/or 602, among others for perpetual operation without explicit charging).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of wirelessly charging the wearable device when the wearable device is proximate to a smart device as suggested in Priyantha into Park and Schlittenbauer’s system because both of these systems are addressing gesture recognition using a wearable device. This modification would have been motivated by the desire to provide various ways to charge the wearable device (Priyantha, [0028]).

Regarding dependent claim 13, it is a method claim that corresponding to the apparatus of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Schlittenbauer as applied in claims 1 and 10, in view of Powderly et. al. (hereinafter Powderly), US 20180314416 A1.

Regarding dependent claim 6, the combination of Park and Schlittenbauer  teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Park and Schlittenbauer does not explicitly disclose wherein the processor is configured to obtain biometric information of the user from the wearable device, identify an emotional state of the user on the basis of the biometric information, and execute the function corresponding to the recognized gesture differently according to the emotional state.
However, in the same field of endeavor, Powderly teaches wherein the processor is configured to obtain biometric information of the user from the wearable device, identify an emotional state of the user on the basis of the biometric information, and execute the function corresponding to the recognized gesture differently according to the emotional state ([0221] discloses when the user is playing a racing game, the totem can display a halo corresponding to the user's direction of driving. The color of the halo may be red initially. However, when the wearable system (such as, e.g., the environmental sensor on the totem or the HMD) detects that the user's heart rate or respiratory rate exceeds a threshold condition, the wearable system may determine that the user is in an emotionally intense state. Accordingly, to soothe the user's emotional state, the wearable system may change the color of the halo from red to a blue).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of performing function based on user’s emotional state acquired from a wearable device as suggested in Powderly into Park and Schlittenbauer’s system because both of these systems are addressing hand gesture tracking or recognition. This modification would have been motivated by the desire to provide different functions based on the user’s emotional state (Powderly, [0221]).

Regarding dependent claim 14, it is a method claim that corresponding to the apparatus of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Schlittenbauer as applied in claims 1 and 10, in view of Jiang, US 20190302895 A1.

Regarding dependent claim 7, the combination of Park and Schlittenbauer  teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Park and Schlittenbauer  does not explicitly disclose wherein the processor is configured to track a gaze of the user on the basis of an image captured by a camera, determine a target device to be controlled located in a direction of the gaze of the user, and allow the target device to be controlled to execute the function corresponding to the recognized gesture.
However, in the same field of endeavor, Jiang teaches the processor is configured to track a gaze of the user on the basis of an image captured by a camera, determine a target device to be controlled located in a direction of the gaze of the user, and allow the target device to be controlled to execute the function corresponding to the recognized gesture ([0122]-[0124] discloses an eye gaze tracker may be installed at many possible locations in front of the face of the occupants to monitor eye movement. The direction and point of gaze of occupants may be individually tracked. The eye gaze tracking may be realized by tracking eye movement directly, or by tracking head movement to estimate eye gaze direction. Tracking eye movement to determine the point of gaze, on or off the screen, may be used to change the brightness of the display and/or the content displayed on the screen. This may be used to reduce the glare of a bright screen (especially at night) or distraction in the peripheral vision area when the occupant is not looking directly at the screen. To further reduce distraction when occupants' eye gaze is not on the screen, the screen display may be turned static with little or no motion (e.g., freezing video), color muted (e.g., dimming, change color, no bright color, no blinking, no rapid change, etc.), totally turned off (off-state), and/or partially turned off with only essential information displayed (e.g., speed). Eye gaze may also be used to turn on/off screen control gestures without explicit gesture or other forms of command/control. For example, the gesture control is turned on when the occupant looks at the screen and turned off when the occupant looks away).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using an eye gaze tracker to monitor eye movement, to determine the point of gaze and execute a function corresponding to the gaze as suggested in Jiang into Park and Schlittenbauer’s system because both of these systems are addressing gesture recognition in a motor vehicle. This modification would have been motivated by the desire to provide a variety of human-machine interfaces available in automobiles (Jiang, [0003]-[0004]).

Regarding dependent claim 15, it is a method claim that corresponding to the apparatus of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Schlittenbauer as applied in claim 1, in view of Goel et. al. (hereinafter Goel), US 20180107278 A1.

Regarding dependent claim 8, the combination of Park and Schlittenbauer  teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Park and Schlittenbauer  does not explicitly the processor is configured to check the position of the wearable device using an ultra-wideband (UWB) communication method through the first communication circuit.
However, in the same field of endeavor, Goel teaches the processor is configured to check the position of the wearable device using an ultra-wideband (UWB) communication method through the first communication circuit (Fig. 2; [0074] discloses the UWB radio platform 128 generates UWB position data 213 based on signal data transmitted by the UWB radio transmitter(s) 214 of the wearable 110 and detected by the UWB radio receiver(s) 130 of the UWB radio platform 128. The UWB radio platform processor 131 calculates a position of the user's hands based on the signal data to generate the UWB position data 213).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of calculating a position of the user's hands based on the signal data using the UWB radio platform as suggested in Goel into Park and Schlittenbauer’s system because both of these systems are addressing gesture recognition involving tracking position and/or movement of one or more body parts. This modification would have been motivated by the desire to achieve highly granular gesture recognition by combining the real world position data collected by the wearable sensor(s), the UWB radio(s)/receivers and/or the camera(s) (Goel, [0016]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Schlittenbauer as applied in claim 1, in view of Lee, US 20150031348 A1.

Regarding dependent claim 9, the combination of Park and Schlittenbauer  teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Park and Schlittenbauer does not explicitly discloses wherein the processor is configured to receive, from the wearable device, information related to a touch of the first body part on the wearable device and execute the function corresponding to the recognized gesture differently according to whether the user touches the wearable device.
However, in the same field of endeavor, Lee teaches 
wherein the processor is configured to receive, from the wearable device, information related to a touch of the first body part on the wearable device and execute the function corresponding to the recognized gesture differently according to whether the user touches the wearable device (Fig. 2; [0039] discloses the wearable electronic device 200 may be a wrist-band type electronic device which could be worn around an individual's wrist. The wearable electronic device 200 would include at least, but not limited to, a processor 201, a touch screen 203, a storage device 205, a biometric reader 207, a transceiver 209, a motion sensor 211; [0041] describes the touch screen 203 may be a display device integrated with touch detecting components which are configured to detect a touch event; [0045] The motion sensor 211 would include, but not limited to, a g-sensor such as an accelerometer or a gyroscope sensor (or a gyro-sensor). In the exemplary embodiment, the motion sensor 211 is configured to detect a linear movement of the wearable electronic device 200 moving in a direction; [0057] discloses the function is determined based on the touch information detected by the touch detecting components and the motion information detected by the motion sensor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of determining the function corresponding to the gesture based on the touch information detected by the touch detecting components and the motion information detected by the motion sensor as suggested in Lee into Park and Schlittenbauer’s system because both of these systems are addressing gesture recognition involving tracking motion of one or more body parts. This modification would have been motivated by the desire to expand the functionality of the small wearable electronic to achieve highly granular gesture recognition by combining the motion data and touch data collected by the wearable sensors (Lee, [0004]).

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered. In the Remarks, Applicant argues that
(1) the Office Action acknowledged that Parks fails to describe or suggest claimed features of 
wherein the processor is configured to receive motion information from the wearable device through the first communication circuit, check a position of the wearable device, 
determine whether a gesture is to be recognized according to the position of the wearable device on the basis of the motion information, and execute a function corresponding to the gesture, 
and when the wearable device is located in a preset region, the processor does not perform the gesture recognition based on the motion information," as now incorporated into and recited in claim 1. To remedy such deficiencies of Parlk, the Office relies upon Schlittenbauer. Applicant alleges that Schlittenbauer describes that when/if it is determined that the person has no operating intention, the recognized gesture is to be ignored. That is, even though the recognized gesture is to be ignored, Schlittenbauer performs the recognition of the gesture in consideration of the context and the intention of gesture.
As to point (1), Examiner respectfully disagrees.
The specification of the current application discloses when it is determined that the wearable device is located in an inactive region or a preset region, the gesture recognition apparatus ignores the motion information received from the wearable device and does not execute the gesture recognition based on the motion information ([0050]; [0134]).
Schlittenbauer discloses data for a position and/or a series of motions of the hand and the position of the fingers is determined based on captured images by a camera system. From the position and motions data, Schlittenbauer decides whether the person actually wanted to perform one of the possible operating gestures or has only performed a gesture that is not defined for operation, i.e. a gesture that is to be ignored. When the gesture is to be ignored, Schlittenbauer ignores the motion information and does not execute the gesture recognition based on the motion information ([0009]-[0013]). Examiner notes that the claims place no limitations on what a preset region must be or how the gesture recognition is performed. Thus, the combination of Park and Schlittenbauer is considered to teach claim 1.
Similar arguments have been presented for claim 10 and thus, Applicant’s arguments are not persuasive for the same reasons.
Claims 1 and 3-15 remain rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
BUTTOLO et al. (US 20170147074 A1) discloses a vehicle gesture system detecting a wireless device associated with a vehicle feature settings interface for a first vehicle feature based on received user input at the vehicle feature settings interface of the first vehicle feature.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143